Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3, 5-6 and 8-13, there is no cited art that discloses a first power supply rail, a first set of bridges, a first set of inductors, a second power supply rail, a second set of bridges, a second set of inductors, a controller and a set of switches connected and operative as recited in claim 1 to provide the balancing operations and “wherein the controller is to close the one or more switches to move a phase of a bridge of the first set of bridges to the second set of bridges if the second set of bridges demands less power from the second power supply rail than the first set of bridges demand from the first power supply rail”.
There is no cited art that discloses the controller to control the switch to switch the bridges according to the above claimed power demands on the first and second power supply rails.
Claims 19, 21 and 22 are allowed for similar reasons as claim 1.
With respect to claims 23-27, there is no cited art that discloses a first power supply rail, a first set of bridges, a first set of inductors, a second power supply rail, a second set of bridges, a second set of inductors, a controller and a set of switches connected and operative as recited in claim 23 to provide the balancing operations and further comprising “a first power sensor to measure a first power through the first power supply rail; 
a second power sensor to measure a second power through the second power supply rail; and 
a node to sum the measured first and second powers, and provide the sum to the controller.”
No cited art discloses such a first and second power sensor connected within the circuit as recited in claim 23 and wherein the measured powers are summed and provided to the controller as claimed.
With respect to claims 28-32, there is no cited art that discloses a first power supply rail, a first set of bridges, a first set of inductors, a second power supply rail, a second set of bridges, a second set of inductors, a controller and a set of switches connected and operative as recited in claim 28 to provide the balancing operations and further comprising:
“a first power sensor to measure a first power through the first power supply rail; 
a second power sensor to measure a second power through the second power supply rail; -7- 
Attorney Docket No.: 110350-265621 (AC6476-US) Application No.: 16/792,073a first comparator to compare the measured first power with a first reference power;
 a second comparator to compare the measured second power to a second reference power; and 
an OR gate to perform an OR logic function with outputs of the first and second comparators, wherein an output of the OR gate is provided to a load”.
No cited art discloses such a first and second power sensors, first and second comparators, first and second reference powers and OR gate connected within the circuit as recited in claim 28 and wherein the output of the OR gate is provided to a load.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849